                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEW MEXICO

NICOLE DEADERICK,

       Plaintiff,

v.                                                              No. 1:21-cv-00135-KWR-JFR

BOARD OF COUNTY COMMISSIONERS
FOR THE COUNTY OF BERNALILLO,

       Defendant.

                        ORDER GRANTING PLAINTIFF’S OPPOSED MOTION
                         FOR LEAVE TO FILE A JURY DEMAND [DOC. 14]

       THIS MATTER came before the Court upon Plaintiff’s Opposed Motion for Leave to

File a Jury Demand [Doc. 14]. Defendant has since withdrawn its opposition to Plaintiff’s

Opposed Motion for Leave to File a Jury Demand. The Court finds that the motion is WELL-

TAKEN and shall be GRANTED.

       IT IS THEREFORE ORDERED, ADJUDGED AND DECREED that the Plaintiff may

file her Jury Demand in this matter, and a jury trial is hereby GRANTED.



                                                   _________________________________
                                                   KEA W. RIGGS
                                                   UNITED STATES DISTRICT JUDGE
Submitted and Approved by:

/s/ Leon Howard
Leon Howard
Counsel for Plaintiff

Approved by on 6/29/21
Brian Griesmeyer
Counsel for Defendant
